COVINGTON, Judge.
On this direct appeal, Scaife challenges his judgments and sentences for attempted second-degree murder and battery. Scaife contends that his trial attorney was ineffective and that such ineffectiveness is apparent from the face of the record. We conclude that the viability of Scaife’s ineffective assistance claim is not apparent from the face of the record. We therefore affirm Scaife’s judgments and sentences without prejudice to his right to again raise the issue in a properly filed postcon-viction motion, if appropriate.
Affirmed.
BLUE, C.J., and DAVIS, J., concur.